IN THE UNITED STATES DIS'I`RICT COURT
NOR'I`HERN DISTR{C'I` OF ILLINOIS

 

EASTERN DIVISION
SFG, INC. D/B/A NEXT DOOR RESTAURANT )
an 111i110is Corporation, )
)
Plaintiff, )
)
v. ) No. 19_CV-02198
) Plaintiff Demands Trial by
K]MBAL MUSK, an ipdividual, and ) Jury re Any Damage Clairns
THE KITCHEN CAFE, LLC, )
a Coloredo Limited Liabi1ity Company )
)
Defendants. )
NOTICE OF MOTION

TO: Matthew P. Becker
Marc Scott Coopelman
Banner & Witcoff, Ltd.
71 S. Wacl<:er Drive ~ Suite 3600
Chicego, IL 60606
mbecker@bannerwitcoff. com
mcoopennan@bannerwitcoff.com

PLEASE TAKE NOTICE that on Wednesde.y, April 17, 2019 We She.ll appear before the
Honorable Andrea R. Wood in courtroom 1925 of the Dirksen Federal Building, 219 S;
Dearborn Street, Chicago, IL 60604 and then present Plaintift”s Motion for Leave to File Brief in

@¢.7/<»4

Attorney for Plaintiff

Excess cf 15 Pages, a copy of Which is herewith Served upon you.

Robert C. Keck, Jr.
Keck Law Firm, P.C.
10 S. Le.Salle - Suite 1800
Chicego, IL 60603
(312) 330-6330
kecklawflrmpc@gmail.com
Certifxcate of Service

The undersigned hereby certifies that he served a copy of this foregoing Notice of Mction
and document referred to therein upon the addressee in the Notice this / 7 widely April, 2019.

/&JM.

